Citation Nr: 1528483	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for immune system deficiency (claimed as sinus, throat, and ear infections), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for headaches, to include as secondary to the immune system deficiency, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Indianapolis, Indiana.

In June 2011, the appellant testified before an RO Hearing Officer.  A transcript of that hearing is associated with the physical claims file.  At that time, which was prior to the certification of the appeal to the Board, the appellant withdrew his claim for service connection for hearing loss.  

The appellant originally requested a hearing before a Board Veterans Law Judge (VLJ) at a local VA office.  However, the appellant subsequently withdrew his request for said hearing in January 2011.  As such, the Board may continue with its review of the appellant's claim.

This appeal was processed using a physical claims file, the Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that service connection is warranted for immune system deficiency (claimed as sinus, throat, and ear infections) as it is related to service, to include exposure to Agent Orange.  The Veteran asserts that his headaches are secondary to the immune system deficiency.  

To this point, the Veteran testified in June 2011 that his duties in Vietnam consisted of burning trash and feces, where he contends that he was exposed to chemicals.  He testified that he began to experience problems with his respiratory system two to three months after entering Vietnam.

As the Veteran served on land in Vietnam, Agent Orange exposure is conceded.

Service treatment records contain an enlistment examination in April 1969 that showed that the Veteran reported having ear, nose, or throat trouble.  The physician's summary and elaboration of all pertinent data showed a notation of "ENT infections".

The Board observes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A history of the preservice existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition (but is for consideration in determining the date of inception of the condition).  See 38 C.F.R. § 3.304(b)(1).  In this case, the Veteran reported a history of ear, nose, and throat infections when he entered service.  However, physical examination was normal.  Therefore, there is no infection noted on entrance examination, and the presumption of soundness attaches.  The Board does not find that there is clear and unmistakable evidence of record to rebut the presumption.  The claim is for direct service connection.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4) (2010).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Private treatment records show diagnoses of perennial allergic rhinitis, seasonal allergic rhinitis, chronic sinusitis, and recurrent upper respiratory infections.

Service treatment records show that in August 1969 the Veteran reported having a sore throat.  In September 1969, the Veteran had signs of chest pain on breathing.  He was admitted for an acute upper respiratory infection and was discharged four days later.  In February 1971, the Veteran reported pain in his nose.  In March 1971, the Veteran reported a sore throat and was noted to have "alpha strep".  

In December 2009, the Veteran submitted a statement from Dr. P.D.I., in which the doctor stated that his current diagnoses were chronic bronchitis, chronic sinusitis, recurrent upper respiratory infections, and perennial and seasonal allergic rhinitis.  Dr. P.D.I. noted that the Veteran reported having pneumonia less than two months before being sent to Vietnam and that he was exposed to Agent Orange for an extended period of time.  Dr. P.D.I. stated that it was quite possible that an extended exposure on weakened lungs resulted in the Veteran developing an immunodeficiency; although it was impossible to positively state that the Veteran's exposure to Agent Orange was the cause of his many immunological problems, it certainly was a possibility.

In February 2010 the Veteran submitted a statement from Dr. W.D.P, II, in which the doctor stated that something certainly seemed to have disrupted the Veteran's immune system for someone to have to take so many antibiotics and have so many upper respiratory infections.  The doctor stated that although it was impossible to say definitely that Agent Orange caused this, it could certainly be a contributing factor.

The Board notes that a medical statement using the term "could," "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  However, the Board finds that the private opinions of record reach the low threshold for finding that there may be an association; therefore, the Veteran must be scheduled for a VA examination in response to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records for the period of September 2010 to the present.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim. 

3.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed immune system deficiency (reported as sinus, throat, and ear infections).  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(A) Clarify the diagnosis of any immune system deficiency (claimed as sinus, throat, and ear infections) and headache disability present during the period of this claim;

(B) Opine as to whether it is at least as likely as not that immune system deficiency had its onset in service OR is directly related to service (including the Veteran's in-service exposure to Agent Orange, or his exposure to burning trash and feces).

(C) Then, the examiner is asked to opine as to whether it is at least as likely as not that a headache disability, if diagnosed, had its onset in service OR is directly related to service (including the Veteran's in-service exposure to Agent Orange, or his exposure to burning trash and feces).  Alternatively, is it at least as likely as not that a headache disability was either caused or aggravated by the Veteran's immune system deficiency?

The examiner should also consider the Veteran's lay statements regarding in-service exposure to chemicals.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed nose and throat disorders, and alternatively the exposure to herbicides, and burning trash and feces.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the physical and electronic claim files to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




